DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-35 of U.S. Patent No. 10130026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same inventive structural and functional features.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means linking” in claim 1 line 6.
All additional limitations comprising the term “mean(s)” is further being interpreted in view of the specification and drawings.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“means linking” is interpreted to comprise crank 46 and actuator 48 as depicted in figure 7 and described in the specification.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 presents “the structure” which lacks antecedent basis.  
	Claims 2 and 4-6 further define the “means linking”.  This renders the claims indefinite in view of the 112(f) interpretation invoked in claim 1.  
Claim 10, lines 5-5 presents “the transport configuration” which lacks antecedent basis.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood (US 2004/0148917) in view of Peden (US 2014/0090347).
Regarding claim 1, Eastwood discloses a mower, comprising: a frame (Figures 1, 1a, 1b and 1c display a plurality of gang mowers on different known agricultural frames); at least eight cutting units (¶0060 discloses any number of mowing units) generally disposed side by side (¶0052 discloses overlapping mowing. The figures display different configuration wherein the mowers are all generally disposed side by side to accomplish the intended purpose); and means linking the cutting units to the beams (Some “means” is inherent.  It is noted that the 112(f) interpretation is not being included due to the 112(b) rejection of claims 2 and 4-6). Eastwood merely supplies a few different framework example and is lacking a foldable “V” shaped framework.  
The invention of Eastwood is summarized in ¶0017 and is drawn to the utilization of electrical energy and not to any particular frame or mower configuration on the frame.  ¶0033-0042, 0058-0063, and 0075 discloses the variety of deck to frame arrangements possible on typical frame designs in the 
Peden discloses an old and well known agricultural framework that comprises a frame (30) two beams (101/102) pivotally mounted on the frame so as to be foldable from a “V” mowing configuration to a position along a longitudinal axis of the frame (¶0087. Figure 18 shows an operational “V”. Figure 30 shows a position along the frame 30.); wherein the frame forms the structure of a trailer comprising: a longitudinal elongate portion with a front end and a rear end, the beams being pivotally mounted to the rear end (Figure 1 shows tractor 20 connected to the trailer structure 30 at a front end and the arms attached to a rear end).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the mowers of Eastwood to the old and well known agricultural framework of Peden for the purpose of mowing a wide swatch of land with the added ability to easily fold the framework up for transportation purposes.  

Regarding claim 7, Eastwood further discloses wherein the majority of the cutting units are disposed in order to transversally overlap their closest neighbor (¶0058).

Regarding claim 8, the combination discloses wherein each of the beams comprise: a lateral portion and a central portion which are aligned in the mowing configuration, and in the transport configuration, the lateral portion of each beam is folded back over the top of the corresponding central portion (Peden Figures 25-30 show a lateral portion of the beams folding onto a central portion).

Regarding claim 9, the combination discloses a set of wheels rotatably mounted on the frame in the vicinity of the rear end of the frame (Peden figure 1 shows rear wheels).

Regarding claim 10, the combination wherein the frame comprises: a hub (Peden crossbar 104) that connects the beams (101/102) to the longitudinal elongate portion (30).  
The framework of Peden comprises wheeled support but is lacking a further raise mechanism.  
Examiner takes official notice that it is old and well known in the towed agricultural framework art for wheel supported frameworks to comprise raise mechanisms to elevate the framework in relationship to the wheels for transportation purposes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have added raise mechanisms to the wheel units of the combination to raise the entire framework for the purposes of transportation. 
	It is noted that applicants elongate frame is supported by wheels 14 and hub 16 is supported by the raise mechanism 18 positioned between the elongate frame and the hub to raise and lower the hub via an actuator 30.  This distinction would place the application in condition for allowance.    

Regarding claim 11, the combination discloses wherein at least one of the cutting units is linked to the raise mechanism and/or at least one of the cutting units is linked to the hub (Every mower unit of the combination is indirectly linked to the hub 104). 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood (US 2004/0148917) in view of Peden (US 2014/0090347) as applied to claim 1 in further view of Lees (USPN 6131378).
Regarding claims 2-6, Eastwood discloses the use of a variety of known mowers attached by some means to an agricultural framework (¶0064-0068) however is lacking detail of the attachment 
	Lees discloses a gang mower with individual powered mowing units attached to a framework and teaches the old and well known use of individual reel mowers with helicoidally blades individually attached to a framework via lift means (Figure 13) comprising a crank arm (15) attached to the framework and a mower, and a manual actuator in the form of a chain (32) and a pin (21).  Figure 20 shows a range of motion of the crank arm (15) with a lower position considered to be an operational position and a raised position considered to be a non-operational position.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinations gang mower to utilize reel mowers as taught by Lees to provide for a gang mower suited to cut lower finer grass such as on a golf fairway.   

Response to Arguments
Applicant’s arguments dated 10-4-2021 have been considered but are moot because the new ground of rejection does not rely on the same combination of references or logic of the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671